Citation Nr: 0830029	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-05 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a nervous system 
disorder due to lead exposure.

2.  Entitlement to service connection for a circulatory 
disorder due to lead exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied the veteran's 
January 2003 claims for service connection for a nervous 
system disorder due to lead exposure, and for a circulatory 
disorder due to lead exposure.

In February 2006, the veteran testified at a hearing on 
appeal before the undersigned Veterans Law Judge at the St. 
Louis, Missouri, RO (Travel Board hearing); a copy of the 
transcript is associated with the record.

In a February 2007 decision, the Board denied the veteran's 
claims for service connection for a nervous system disorder 
due to lead exposure, and for a circulatory disorder due to 
lead exposure.  The appellant subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2008, the Secretary of Veterans Affairs and the 
veteran, through his attorney, filed a Joint Motion to vacate 
the Board's decision and remand the case for further 
development.  That motion was granted by the Court in March 
2008, and the case was returned to the Board for further 
consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.




REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  Such notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the February 2008 Joint Motion states, the veteran was 
given notice befitting a claim for secondary service 
connection, although his claim was for direct service 
connection.  On remand, the veteran should be provided with 
proper notice relating to a claim for direct service 
connection.  See Quartuccio and Pelegrini, supra.

The duty to assist includes obtaining service personnel 
records, VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  38 U.S.C.A. § 5103(d); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In this case, the veteran 
has requested that VA obtain the veteran's treatment records 
following hospitalization for a seizure disorder in March 
1977.  The veteran has also requested that VA obtain the 
veteran's determination of disability by the Social Security 
Administration (SSA) in March 1999.  VA should make a 
reasonable attempt to acquire those records.

Accordingly, the case is REMANDED for the following action:

1.  Review the entire file and ensure for 
the issues appeal that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 
& Supp. 2007) and 38 C.F.R. § 3.159 (2005) 
is fully satisfied.  In particular, the 
veteran should be provided with proper 
notice with respect to his claims for 
service connection for a nervous system 
disorder due to lead exposure, and for a 
circulatory disorder due to lead exposure 
on the basis of direct service connection.  
See Quartuccio and Pelegrini, supra.  The 
notice letter should also comply with the 
recent Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him that a downstream 
disability rating and an effective date 
will be assigned if his service connection 
claims are granted.

2.  The AOJ should make a reasonable 
attempt to obtain all records cited by the 
veteran, including his treatment records 
following hospitalization for a seizure 
disorder in March 1977, and his 
determination of disability by the Social 
Security Administration (SSA) in March 
1999.  If the above-mentioned records are 
not available, that fact should be 
documented in the claims file.

3.  When the development requested has 
been completed, the AOJ should 
readjudicate the veteran's claim.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




